Motion for an extension of time granted insofar as to extend the time for defendant-appellant J. Tom Grimmett to serve and file the record on appeal and appellant’s points to and including August 15, 1961, with notice of argument for the Setpember 1961 Term of this court, said appeal to be argued or submitted when reached. Motion to dismiss appeal taken by defendant-appellant Breleo Corporation granted, with $10 costs. In all other respects, the motion is denied. Concur — Botein, P. J., Breitel, Stevens, Eager and Bergan, JJ.